
	
		III
		109th CONGRESS
		2d Session
		S. RES. 588
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Feingold (for
			 himself and Mr. Kerry) submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To express the sense of the Senate that
		  States should have in place backup systems to deal with any failure of
		  electronic voting equipment during the November 7, 2006, general
		  election.
	
	
		Whereas widespread problems with new voting technology
			 have been reported this year in primaries in Ohio, Arkansas, Illinois,
			 Maryland, and elsewhere;
		Whereas States such as Texas, Arkansas, and others have
			 had to unexpectedly administer provisional ballots after electronic voting
			 machines failed;
		Whereas equipment malfunctions in the Arkansas district 16
			 State Senate primary race precipitated a recount that, in turn, produced a new
			 winner;
		Whereas computer problems in 4 southern Indiana counties
			 required workers to manually enter the number of votes for each candidate in
			 each precinct;
		Whereas a deadline to test electronic voting machines in
			 West Virginia was pushed back to the day before the May 9 primary election due
			 to problems and delays with the new machines;
		Whereas glitches in the electronic voter check-in system
			 in Montgomery County, Maryland, resulted in polls remaining open for additional
			 hours and required a recount of thousands of paper provisional ballots;
		Whereas 40 percent of registered voters nationally are
			 expected to cast ballots on new machines in the November 7 midterm
			 elections;
		Whereas the larger number of voters participating in the
			 November 7 midterm elections may result in even more equipment failures than
			 occurred in the primary elections;
		Whereas millions of voters could be disenfranchised in the
			 November 7 midterm elections, as thousands have already been in 2006 primary
			 elections, due to the failure of electronic voting machines; and
		Whereas former Attorney General Richard Thornburgh and
			 former Ohio Governor Richard Celeste, co-chairs of the Committee to Study a
			 Framework for Understanding Electronic Voting of the National Academies'
			 National Research Council wrote recently: If major problems arise with
			 unproven technology and new election procedures, the political heat will be
			 high indeed. . . . Jurisdictions need to come up with contingency plans for
			 such November problems, if they haven't done so already. One possible example:
			 Make preparations to fall back to paper ballots if necessary.: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that each State and jurisdiction that uses electronic voting equipment should
			 have in place for use in the November 7, 2006, general election a backup
			 system, such as the use of paper ballots, in the case of any failure of the
			 electronic voting equipment.
		
